Title: From Benjamin Franklin to George Washington, 6 May 1781
From: Franklin, Benjamin
To: Washington, George


Dear Sir,
Passy, May. 6. 1781
The Bearer Mr. Grieve, goes to Virginia, with an Intention of settling there, where he has also some Business in which you are concern’d. I beg leave to present him to your Exlleny. as a Gentleman of Character, & who has long distinguished himself in England as a firm Friend to the Cause of America. I purpose writing to you fully by Col: Laurens, who will leave Paris in a few days.
With great & Sincere Esteem, I am ever,
 
Endorsed: The Honble. Dr. Franklin 6th. May 1781
